Citation Nr: 1536981	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The Veteran served on active duty from January 1955 to January 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2012, the Board denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2013, the Court issued an order granting an August 2013 joint motion to remand (JMR) the claim to the Board.  

In December 2013, the Board remanded the claim for action consistent with the terms of the joint motion.  

At the time of the December 2013 Board remand, the Veteran was represented by the Vietnam Veterans of America , however, prior to certification to the Board on September 15, 2014, the Veteran submitted a new VA Form 21-22 on September 12, 2014, appointing the Disabled American Veterans as his representative.  Because the request for a change in representation was received by the Board before certification of his appeal, the Board recognizes the change in representation.  38 C.F.R. § 20.1304.  In December 2014, DAV submitted a written brief in support of the Veteran's claim.

In December 2014, the Board remanded the claim again pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts that he has a current bilateral hearing loss disability related to a blast injury during service in 1955 that reportedly resulted in ruptured eardrums and decreased hearing for which he received inpatient hospital treatment at Camp Chaffee in Fort Smith, Arkansas.  The Veteran's service records are fire-related and therefore unavailable for review.

The Board notes that although the Veteran has been diagnosed with "hearing loss" at times during the appeal period, no reliable audiometric test results demonstrating hearing loss for VA purposes under 38 C.F.R. § 3.385 are currently of record.  VA has attempted to test the Veteran's hearing acuity on several occasions; the Veteran was afforded VA audiological examinations in February 2007, March 2011, and May 2012.  At these examinations, the Veteran's test results could not be verified because of "inconsistent" responses by the Veteran. 

In December 2013, the Board remanded the Veteran's claim in order to afford him another opportunity to cooperate with VA examiners in an effort to obtain accurate, reliable audiometric test results that verify a current hearing loss disability for VA purposes.  In the remand, the Board specifically instructed the AOJ to inform the Veteran in writing prior to the audiological examination that his cooperation was essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner when he was provided a VA audiological examination may negatively impact his claim for benefits.

In June 2014, the Veteran was afforded a VA audiological examination.  Again, the examiner found that the Veteran's test results could not be verified because of "inconsistent" responses by the Veteran.  However, as noted by the Veteran's representative in the December 2014 informal hearing presentation, there are no documents of record which indicate that the AOJ complied with the order to inform the Veteran in writing prior to the audiological examination that his cooperation was essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner may negatively impact his claim for benefits.

In December 2014, the Board remanded the claim to afford him another VA examination.  The Board specifically stated that prior to the audiological examination, the AOJ must inform the Veteran, in writing, that his cooperation is essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner may negatively impact his claim for benefits.

In a February 2015 letter, the AOJ complied with the Board's remand request and informed the Veteran he was being scheduled for a VA examination and that his cooperation is essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner may negatively impact his claim for benefits.

Thereafter, two examinations were scheduled.  At the first VA examination in May 2015, the examiner noted that the Veteran had too much cerumen in his ears and his audiological acuity could not be tested.  It was recommended that he be scheduled for an ENT appointment to remove the cerumen from his ears.

At a subsequent VA examination also in May 2015, the examiner noted that various frequencies could not be tested.  The examiner noted that Veteran was "either unwilling or unable to cooperate with behavioral testing;" and, the results reported here are not considered reliable and are not a reflection of his current hearing sensitivity.  It was noted the Veteran had already had his ENT appointment.

While the examination report implies that the Veteran may not have cooperated during the audiological examination, the report is unclear as to the reason why he could not be tested in several of the frequencies as the examiner noted that the Veteran was "either unwilling or unable to cooperate with behavioral testing."  The Board notes that these two reasons are vastly different.  One clearly states the Veteran did not cooperate; the other, "unable to cooperate" can mean that the Veteran was incapable of cooperating through no fault of his own.  As it is unclear as to why the Veteran could not be tested, the Board finds that a new examination is needed.  The Board notes that the May 2015 VA examiner suggested that if a new examination was needed, to consider scheduling the Veteran at a different VA medical center.  

Moreover, the Board notes that it is clear that the Veteran had an ENT appointment sometime in May 2015.  However, these records have not been associated with the claim file.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain relevant ongoing VA treatment records for the Veteran's hearing loss or any other ear related treatment from the Westside Chicago VAMC dating since January 2014, to include ENT treatment records dated in May 2015.  If the records are not available, such unavailability should be documented in the claims file.

2. Schedule the Veteran for a VA audiological examination, with an examiner that has not previously examined the Veteran, to assess the current nature and etiology of his claimed bilateral hearing loss disability.  The Veteran's claims file and a copy of this remand should be forwarded to the examiner for review, and the report should reflect that such review occurred.

After review of the electronic claim, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.  If audiometric testing in unable to be performed or if the test results are unreliable, the examiner must clearly explain the reasons why the testing could not be completed or the examination results are to be considered unreliable.  If the testing results in unreliable findings as a result of the Veteran's lack of cooperation in the testing process, the examiner should so indicate.  

If the Veteran does have a current bilateral hearing loss disability, the examiner should then provide an opinion, with supporting clinical rationale, as to whether the Veteran's current hearing loss disability is it at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure from an explosion during training.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




